Citation Nr: 1526527	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Appellant served on a period of active duty for training from August 1994 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for TMJ dysfunction.  In October 2012, the Appellant filed a timely Substantive Appeal (VA Form 9).  
  
In March 2015, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Appellant's claim.  The Virtual VA file contains treatment records from B.F.D. received in May 2013.  These records have been considered by the Board in adjudicating this matter.  
  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Appellant's claim.

At his March 2015 Board hearing, the Appellant testified, in relevant part, that he has received treatment for his TMJ dysfunction from M.S.; N. Brown, M.D.; the emergency room at N.M.M.C.; and N.M.O.&M.S.  Accordingly, these and all other relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014).  
   
Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers who have provided any treatment to him for TMJ dysfunction, particularly to include records from M.S.; N. Brown, M.D.; the emergency room at N.M.M.C.; and N.M.O.&M.S as identified at the March 2015 Board hearing.  Once signed authorizations are received from the Appellant, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


